Citation Nr: 1825704	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-38 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a rating in excess of 10 percent for residuals of a right wrist fracture.

5.  Entitlement to service connection for a skin condition, to include as secondary to the service-connected right wrist fracture residuals (now claimed as a right hand disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 1966 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A September 2010 rating decision denied service connection for tinnitus, Meniere's disease, and vertigo.  A May 2014 rating decision denied an increased rating in excess of 10 percent for residuals of a right wrist fracture.

In May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  At the Board hearing, the issue of service connection for a skin condition, secondary to service-connected residuals of a right wrist fracture was found to be on appeal and was waiting to be scheduled for a separate Board hearing on this single-issue appeal.  However, the Veteran waived his request for a separate hearing and instead testimony was taken before the undersigned on the issue.  Therefore, the Board assumes jurisdiction of this issue, as reflected on the title page.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Furthermore, since the claim is being remanded, no prejudice injures the Veteran in this regard.

The issues of service connection for finger disabilities of the right hand, secondary to service-connected residuals of a right wrist fracture (claimed as a right hand disability) have been raised by the record in an April 2017 VA examination and May 2017 Board hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlements to a rating in excess of 10 percent for residuals of a right wrist disability and service connection for a skin disability, secondary to service-connected residuals of a right wrist fracture (now claimed as a right hand disability) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 17, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran to withdraw the appeal for the issues of service connection for vertigo and Meniere's disease.

2.  The Veteran currently has a bilateral tinnitus disability.

3.  The Veteran was exposed to acoustic trauma (loud noise) during service.
 
4.  The Veteran experienced continuous symptoms of tinnitus since service separation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the claim of service connection for vertigo have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of a substantive appeal for the claim of service connection for Meniere's disease have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria to establish service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Withdrawal of Claims

On May 17, 2017, the Veteran appeared at a Board hearing before the undersigned and verbally expressed his desire to withdraw the appeal for claims of service connection for vertigo and Meniere's disease.  VA regulation provides for the withdrawal of an appeal to the Board when submitted in writing or expressed verbally at a Board hearing, and can occur at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal for service connection for vertigo and Meniere's disease is appropriate.  See 38 U.S.C. § 7105(d).  Accordingly, further action by the Board on these claims is not appropriate and the Veteran's appeal on these issues should be dismissed.  Id.  

Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including gastric ulcers, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Tinnitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claim for tinnitus.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (tinnitus is an organic disease of the nervous system).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

First, the evidence of record demonstrates that the Veteran has a current diagnosis for tinnitus as shown on VA examination in February 2006, and a private treatment record from March 2006.

Service treatment records are negative for any findings of tinnitus.  However, an in-service injury alone does not mandate that service connection be granted.  The in-service injury must be shown to have caused the current tinnitus, or to have caused chronic or continuous symptoms of tinnitus to a degree of 10 percent or more within one year of service to be presumed as incurred in-service.

As the Veteran's current tinnitus disability is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran experienced continuous symptoms of tinnitus since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).

The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Board finds no reason to doubt the Veteran's credibility.  As an initial point, he was found to be credible at his hearing regarding the onset of tinnitus.  Given this conclusion, the Board will review his statements as to the etiology of his tinnitus.  

The Veteran testified before the undersigned in May 2017.  He endorsed frequent exposure to acoustic trauma based on his military occupational specialty with the armory and artillery that consisted of shell fire, small weapon fire, armor fire, and tank fire.  He said that he was not afforded any type of hearing protection in service.  He stated that he had continuous symptoms of ringing in his ears since service.

The Veteran has credibly testified he began experiencing ringing while in service and that it continued to the present day.  This testimony has been reiterated in verbal and written statements.  The Veteran has not attempted to bolster or exaggerate his symptoms, and based on his reports of ringing, the Veteran was diagnosed with tinnitus.  As such, the criteria for service connection for tinnitus have been met.  As the Veteran's lay statements are competent and credible with regard to noise exposure in service and in describing tinnitus during service and since service-and with evidence of a current disability and evidence of a relationship between the current disability and noise exposure in service on the basis of continuity-all the elements of service connection have been met and service connection is established.  See Buchanan, 451 F.3d. at 1335 (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).  

In reaching this conclusion, the Board acknowledges the February 2006 VA examiner's opinion that because the Veteran did not have any hearing loss during or after service, and he did not complain of tinnitus during service, it is less likely as not that his tinnitus is related to service and more likely attributed to age related factors.  However, a private physician's statement from March 2006 acknowledged that the Veteran reported that the onset of tinnitus began in service.  The private physician opined that the Veteran's tinnitus was "at least as likely as not caused by, or contributed to by his noise exposure while in the service."  The VA examiner's conclusion is not found to be probative with regard to tinnitus as it is not based on a complete consideration of the relevant evidence and updated legal policies that consider tinnitus to be a presumptive disorder; therefore, it is insufficient to rebut the Veteran's credible statements as to continuity. 

Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted and the Veteran's claim is granted.  



Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The Board is granting, in full, the benefit of service connection for tinnitus sought on appeal and thus VA has no further duty to notify or assist.


ORDER

Service connection for vertigo is dismissed.

Service connection for Meniere's disease is dismissed.

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

Rating for Residuals of a Right Wrist Fracture

The Veteran testified before the undersigned in May 2017.  He endorsed worsening of his service-connected residuals of a right wrist fracture.  He described symptoms of increased pain and limited motion since his last VA examination in May 2014.  "VA regulations specifically require the performance of a new medical examination ... [when] 'evidence indicated there has been a material change in a disability or that the current rating may be incorrect.'"  Caffrey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).  Additionally, the VA examinations of record are insufficient for determining the proper disability ratings for the Veteran's right wrist based on the recent holding of the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations for musculoskeletal disabilities to include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing.  However, the examinations of record with respect to the disability on appeal do not meet these requirements.  Accordingly, remand is warranted so that a new examination may be conducted.  

Service Connection for a Skin Disability

The Veteran contends that he developed a skin disability as a result of his service-connected residuals of a right wrist fracture (now claimed as a right hand disability).  Specifically, he claims that the steroid injection used to treat his right hand disability caused his skin on the right hand and arm area to change to a lighter color and requires further treatment.

The Veteran testified before the undersigned in May 2017.  He endorsed a discoloration of his skin in the right wrist area that started after he received a steroid injection to help treat his right hand disability.  He also said that his right hand's middle and ring fingers were broken when his right wrist was fractured during service.  The Board notes that service treatment records are negative for treatment of any fingers located on the right hand.  

On VA examination in April 2017, the VA examiner noted that the Veteran has a current diagnosis for steroid-induced hypopigmentation since 2012.  The Veteran told the examiner that he uses daily topical treatments prescribed by his private dermatologist in order to maintain normal coloration of his skin.  He said that previous attempts to discontinue treatment resulted in recurrence of the hypopigmentation in his right hand and arm area.  The examiner explained that hypopigmentation is a known potential side effect of steroid injections as stated in medical literature.  As a result, the examiner opined that the Veteran's claimed skin condition is at least as likely as not proximately due to or a result of the steroid injections received in 2012 to treat trigger finger of the third and fifth fingers on the right hand.  However, the examiner stated that a musculoskeletal evaluation would need to be ordered to specifically address the issue of whether the right hand/finger triggering is due to/caused by the Veteran's service-connected right wrist fracture.  The Board notes that the Veteran already received a VA examination in October 2012 for the right fifth metacarpal that contained a negative nexus opinion.  However, that opinion did not address whether the Veteran's fifth finger disability was secondary to his service-connected residuals of a right wrist fracture.  Furthermore, the evidence shows that the Veteran received a steroid injection for treatment of the right third finger and he has received treatment for his first and second fingers, a VA examination should be obtained to determine if the Veteran has a finger disability for his right hand that is proximately caused or aggravated by his service-connected residuals of a right wrist fracture (claimed as a right hand disability).

As noted in the Introduction, the Board referred the Veteran's claims for service connection for right finger disabilities, secondary to service-connected residuals of a right wrist fracture to the AOJ.  As the Veteran's claim for service connection for a skin disability indirectly contemplates the referred claims for right finger disabilities, the Board finds that the issue of entitlement to service connection for a skin disability is inextricably intertwined with the referred issues of entitlement to service connection for right third and fifth finger disabilities.  Therefore, the Board may not properly review the Veteran's claim for entitlement to service connection for a skin disability until the AOJ develops and adjudicates the referred claim .  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).

Accordingly, these issues are REMANDED for the following action:

1.  The AOJ should send the Veteran a claims form in accordance with 38 C.F.R. § 3.150, 3.155. If the Veteran files the proper claims form, adjudicate the referred claims of finger disabilities (to include the thumb, index, middle, ring, and little fingers) of the right hand, claimed as secondary to (proximately caused or aggravated by) the service-connected residuals of a right wrist fracture.

2.  Schedule the Veteran for a VA wrist examination.  The examiner should describe in detail the current status of the service-connected right wrist and all related manifestations.  The examiner should test and record range of motion in active motion, passive motion, weight bearing, and nonweight bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

a)  The VA examiner should indicate all present symptoms and manifestations from the Veteran's service-connected right wrist, as rated according to manifestation of limitation of motion.  

b)  The examiner should report complete range of motion findings for the right wrist.  Range of motion measurement should be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claims on appeal in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


